   Case 2:18-cv-09747-FMO-SS Document 33 Filed 07/26/21 Page 1 of 1 Page ID #:54

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        18-9747 FMO (SSx)                                        Date   July 26, 2021
 Title           Hera Print, Inc. v. Charlotte Russe, Inc., et al.



 Present: The Honorable           Fernando M. Olguin, United States District Judge
                 Joseph Remigio                                           None Present
                   Deputy Clerk                                     Court Reporter / Recorder
          Attorneys Present for Plaintiff(s):                Attorneys Present for Defendant(s):
                    None Present                                           None Present
 Proceedings:            (In Chambers) Order to Show Cause Re: Dismissal for Lack of
                         Prosecution

        Having reviewed plaintiff Hera Print, Inc.’s (“plaintiff”) Status Report of July 21, 2021, (Dkt.
32), filed in response to the Court’s Order of July 16, 2021, (Dkt. 31), IT IS ORDERED THAT:

         1. No later than July 30, 2021, plaintiff shall file an ECF-stamped copy of its proof of claim.

      2. No later than August 16, 2021,1 plaintiff shall file its motion for relief from stay to
prosecute this action in a non-bankruptcy forum and inform this court of the filing.

       3. Failure to timely comply with the deadlines set forth in this order shall result in this action
being dismissed without prejudice for failure to prosecute and/or failure to comply with a court
order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-30, 82 S.Ct. 1386,
1388 (1962).



                                                                                    00       :     00

                                                          Initials of Preparer             jre




         1
         As requested by plaintiff in its Status Report of July 21, 2021, (Dkt. 32, at 2), the court
grants plaintiff 30 days from the filing date of the Court’s Order of July 16, 2021, (Dkt. 31), to solicit
the services of a bankruptcy attorney to move for relief from stay in U.S. Bankruptcy Court.
CV-90 (01/13)                             CIVIL MINUTES - GENERAL                                 Page 1 of 1
